Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 17, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00949-CV


                           ASHLEY JOHN, Appellant

                                         V.

SERVICE KING PAINT & BODY, LLC, DBA SERVICE KING, AKA/DBA
 SERVICE KING #069, SERVICE KING COLLISION REPAIR CENTER,
           SERVICE KING HOLDINGS, LLC, Appellees

                    On Appeal from County Court at Law #4
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-CCV-059423


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 4, 2019. On October
22, 2020, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted. We dismiss the appeal.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.